DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 1 is allowed.  Since withdrawn species claim 9 from allowed claim 1, claim 9 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 2, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
The present application is a continuation of U.S. Patent Appl. No. 15/426,770 which was filed on February 7, 2017, and is a continuation of U.S. Patent Appl. No. 13/731,453 (hereinafter “the ‘453 application”) which was filed on December 31, 2012, and which, in turn, is a continuation-in-part of U.S. Patent Appl. No. 13/160,307 (“the ‘307 application”) which was filed on June 14, 2011.  The subject matter recited in claims 12-13, as amended, now appears to be fully supported by the ‘307 application and, hence, is entitled to the June 14, 2011, priority date of the ‘307 application.  

Specification and Drawings
The objection to the specification and drawings is withdrawn in view of applicants’ amendments submitted April 27, 2022.  

Claim Rejections - 35 USC § 112
The objection to claim 32 is withdrawn in view of applicants’ claim amendments. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an e-mail correspondence from Joe Stevens on May 14, 2022.  

The application has been amended as follows: 
Claim 1 (currently amended):  A method for growth of a 
depositing a first adhesion layer on a surface of a handle substrate;
providing at least a first crystal assembly comprising a first crystal, a first grown release layer and a first grown epitaxial layer and a second crystal assembly comprising a second crystal, a second grown release layer and a second grown epitaxial layer, wherein the first and second grown release layers are capable of being selectively electrochemically etched or photoelectrochemically etched preferentially with respect to the first crystal and the second crystal and the first grown epitaxial layer and the second grown epitaxial layer have a thickness between one micron and 50 microns; 
bonding the first grown epitaxial layer to the first adhesion layer; 
separating at least a portion of the first crystal from at least a portion of the first grown epitaxial layer, to form a first region of the first grown epitaxial layer that remains bonded to the handle substrate, by electrochemically or photoelectrochemically etching at least a portion of the first grown release layer; 
bonding the second grown epitaxial layer to the first adhesion layer proximate to the first region of the first grown epitaxial layer; 
separating at least a portion of the second crystal from at least a portion of the second grown epitaxial layer to form a second region of the second grown epitaxial layer that remains bonded to the handle substrate to form a tiled substrate by electrochemically or photoelectrochemically etching at least a portion of the second grown release layer; 
and laterally and vertically growing a crystalline composition over the tiled substrate to form a merged crystal. 
Claim 35 (currently amended):  The method of claim 1, further comprising placing a plurality of 
Claim 36 (currently amended):  The method of claim 1, further comprising placing a plurality of 

Allowable Subject Matter
Claims 1-6, 9-14, 16-17, 20-22, 24-25, 27, and 31-39 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for growth of a merged crystal comprising depositing a first adhesion layer on a surface of a handle substrate; providing at least a first crystal assembly comprising a first crystal, a first grown release layer and a first grown epitaxial layer and a second crystal assembly comprising a second crystal, a second grown release layer and a second grown epitaxial layer, wherein the first and second grown release layers are capable of being selectively electrochemically etched or photoelectrochemically etched preferentially with respect to the first crystal and the second crystal and the first grown epitaxial layer and the second grown epitaxial layer have a thickness between one micron and 50 microns; bonding the first grown epitaxial layer to the first adhesion layer; separating at least a portion of the first crystal from at least a portion of the first grown epitaxial layer, to form a first region of the first grown epitaxial layer that remains bonded to the handle substrate, by electrochemically or photoelectrochemically etching at least a portion of the first grown release layer; bonding the second grown epitaxial layer to the first adhesion layer proximate to the first region of the first grown epitaxial layer; separating at least a portion of the second crystal from at least a portion of the second grown epitaxial layer to form a second region of the second grown epitaxial layer that remains bonded to the handle substrate to form a tiled substrate by electrochemically or photoelectrochemically etching at least a portion of the second grown release layer; and laterally and vertically growing a crystalline composition over the tiled substrate to form a merged crystal as recited in the context of claim 1.  Dependent claims 2-6, 9-14, 16-17, 20-22, 24-25, 27, and 31-39 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714